PER CURIAM.
On this appeal from a final judgment of divorce the appellant husband urges error in that portion of the judgment which granted custody of two minor children to the appellee wife. Appellant recognizes that this is an area of the law in which the decision of the trial judge comes to the appellate court clothed with a strong presumption of correctness. He urges nevertheless that the weight of the evidence is such that the decision of the trial judge amounted to an abuse of discretion. Our review of the record convinces us that there is sufficient evidence to support the finding of the chancellor and that for us to reverse his finding would amount to a substitution of our judgment for his in a conflicting factual situation. We therefore hold that error has not been demonstrated. See Mehaffey v. Mehaffey, 143 Fla. 157, 196 So. 416 (1940).
Appellant presents one additional point urging error upon the court’s refusal to admit into evidence certain documents. We find that error is not demonstrated.
Affirmed.